Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 10/18/2019 and 03/05/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 10/18/2019 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: on page 6, line 31,”microelectronic die 100” should be written as “microelectronic die 110”.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
References Cited
Knight et al. (US 20050274932 A1) discloses relating to a microelectronic package (see ¶0021), comprising: 
a substrate (see a base 8) having a first surface, an opposing second; 
a microelectronic die (1 or 5) electrically attached to the microelectronic substrate; and 


    PNG
    media_image1.png
    374
    535
    media_image1.png
    Greyscale

HUANG et al. (US 9,935,075B2) discloses a microelectronic device which can be shielded by the interference shielding cage, but fails to further disclose and/or suggest the claimed invention, for example wherein the electromagnetic interference shield layer has an electrical conductivity between about 10,000 siemens per meter to 100,000 siemens per meter.
Conclusion
This application is in condition for allowance except for the following formal matters: please see ¶0004 and ¶0005 as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASMINE J CLARK/Primary Examiner, Art Unit 2816